Citation Nr: 9907930	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 30, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and the appellant's spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

One of the primary contentions advanced is that the RO should 
not have reduced the rating for PTSD on the basis of alcohol 
abuse because the veteran started drinking alcoholic 
beverages to alleviate the distress he experiences as the 
result of his multiple service-connected shell fragment wound 
residuals.  The veteran has not filed a claim of entitlement 
to service connection for alcoholism.  Hence, the Board does 
not have jurisdiction over this matter.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  (It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits.) 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks from September 30, 1996; reduced reliability or 
productivity due to PTSD is not shown.  

2.  The veteran's PTSD is not more than definitely disabling.


CONCLUSION OF LAW

A 30 percent rating is warranted for PTSD from September 30, 
1996. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for PTSD.  The 
Board finds the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with 38 U.S.C.A. § 5107(a).

Factual Background

On September 30, 1996, the RO received the veteran's claim 
for service connection for PTSD.  

On psychiatric examination for VA at Knox Community Hospital 
in December 1996, it was noted that the veteran had not 
worked in fifteen years.  He reported that he had not seen a 
psychiatrist for quite some time, but had been seeing a 
psychologist for the past year.  He was not on psychiatric 
medication.  The veteran reported having an inability to 
sleep at night, nightmares, and flashbacks.  The examiner 
reported that on examination of the veteran there was a 
strong odor of alcohol, yet the appellant denied using 
alcohol.  The veteran appeared disshelved, but he was 
supergregarious and loquacious.  His associative processes 
were logical and coherent.  His tone of speech was viable 
reflecting a full range of affect.  The appellant denied 
hallucinations.  There were no ideas of reference, 
obsessions, preoccupations, or rituals.  The veteran stated 
that he constantly thought about Vietnam, that he had 
frequent flashbacks, and that he did not believe that he had 
much of a future.  The veteran denied depression, stated that 
he had normal appetite and energy, although his sleep was 
severely disturbed.  The diagnoses were PTSD, alcohol 
dependence, and rule out polysubstance dependence.  The 
Global Assessment of Functioning (GAF) score was 45.  It was 
noted that the veteran had serious impairment in all areas of 
his life.  

In March 1997, the RO granted service connection for PTSD, 
assigning a 10 percent disability rating, effective September 
30, 1996.  In July 1997, the veteran filed an NOD with that 
decision.  His substantive appeal, VA Form 9, was received in 
August 1997.  

In December 1997, the veteran and spouse appeared at a 
hearing at the RO.  The veteran testified that he was 
receiving monthly treatment for PTSD; that he was taking 
Librium and Nortriptyline; that he only slept five to six 
hours a night because of nightmares; that he had flashbacks 
to Vietnam especially when walking in the woods; and that he 
thought about Vietnam every day of his life which gave him 
the chills.  The veteran's spouse testified that he was very 
irritable, became aggravated easily, and acted at times as 
though he was hearing people talk to him who were not 
present.  

By rating decision in May 1998, the RO continued a 10 percent 
rating for PTSD, but granted a total rating based on 
unemployability from July 7, 1997, for his eleven service-
connected disorders, primarily residuals of shell fragment 
wounds, assigned disability ratings from noncompensable to 40 
percent, with a combined rating of 80 percent.  

On VA examination in July 1998, the veteran's claims folder 
was reviewed by the examiner.  It was noted that the veteran 
had been granted a total rating.  The veteran reported 
difficulty sleeping, breathing, and being depressed.  He 
reported restless sleep and nightmares of Vietnam especially 
for the past few years.  He also reported shortness of 
breath, feeling irritable, and being sad and depressed.  He 
reported that flashbacks of Vietnam were not as bad as 
before.  He had been attending outpatient clinic and was on 
medication, but was unable to identify it.  

The veteran stated that he was last employed in a machine 
shop for two years, but had lost his job after cutting 
fingers on his right hand.  He reported a long history of 
alcohol abuse since adolescence.  He further reported history 
of blackouts secondary to alcohol intoxication.  Currently, 
he was drinking about a six-pack "a couple times a week."  

On mental status examination, the veteran's speech and 
thought processes were spontaneous, coherent and relevant.  
His thought content was nondelusional.  He denied past or 
present paranoia, hallucinations, or suicidal or homicidal 
ideation or plans.  His mood was euthymic and his affect was 
appropriate with intermittent smile.  He maintained good eye 
contact.  His fund of general knowledge was good.  He denied 
any significant disturbance of energy or motivation, but 
reported restless sleep leading to insomnia and poor appetite 
without any significant weight loss.  He reported spending 
his free time completing house chores and going out to fish 
and garden.  

The examiner's diagnostic formulation was that the veteran 
had a long history of recurrent flashbacks and nightmares of 
Vietnam experience.  By the veteran's own admission, the 
severity and frequency of flashbacks/nightmares have 
considerably improved.  The veteran further reported a long 
history of alcohol abuse and a prior history of marijuana and 
cocaine abuse.  Considering his past and present history, 
behavior and mental status examination the diagnoses were 
PTSD; continuous alcohol abuse; adult antisocial behavior; 
and other mixed substance abuse unspecific, for example, 
cocaine.  A GAF of 51-55 was assigned.  

Analysis

The veteran is seeking an increased rating for his post- 
traumatic stress disorder, which is currently rated as 10 
percent disabling since September 30, 1996.  

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1997).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Inasmuch as the claim extends to September 1996, the Board 
has interpreted the claim liberally employing the decision by 
the United States Court of Appeals for Veterans Claims (the 
Court), in Karnas v. Derwinski, 1 Vet. App. 308 (1991), where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  This Board will apply the version most 
favorable to the veteran.  

A 10 percent rating is currently in effect for the veteran's 
service-connected PTSD under the provisions of Code 9411 of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.130.  
Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, a 30 percent rating was assigned when 
there was a definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, or when psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, a 50 percent rating was warranted.  38 C.F.R. § 
4.132, Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Claims for Veterans Appeals stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 1991).

Under the new diagnostic criteria for PTSD, when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating is assigned.  When there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is warranted. 38 C.F.R. § 
4.130, Code 9411.

Following a review of the evidence of record, the Board finds 
that the evidence warrants an increased rating with no more 
than a 30 percent rating assignable regardless of the 
criteria used.  It is the judgment of the Board that the 
current criteria are the most favorable to the veteran.  On 
mental status examination, the veteran's speech and thought 
processes are spontaneous, coherent and relevant.  His 
thought content is not delusional.  He denies past or present 
paranoia, hallucinations, or suicidal or homicidal ideation 
or plans.  His mood on examination was euthymic and his 
affect was appropriate.  He maintained good eye contact.  His 
fund of general knowledge was good.  In addition, he denied 
any significant disturbance of energy or motivation.  
Admittedly the veteran reports restless sleep and insomnia 
which is the primary manifestation of PTSD.  He also has poor 
appetite, but has had no significant weight loss.  He is able 
to spend his free time completing household chores and going 
out to fish and garden.  

The most recent clinical evidence shows that the veteran 
continues to experience mild depression and sleep impairment.  
The clinical data reflect disability productive of occasional 
decrease in work efficiency, warranting a 30 percent rating.  
However, inasmuch as panic attacks, impaired judgment, 
impaired abstract thinking, or more than a definite 
impairment in occupational functioning is not shown, a rating 
in excess of 30 percent is not warranted.  

The Board finds that the veteran's symptoms more nearly 
approximate the criteria for a 30 percent rating.  He has a 
fairly long history of psychiatric symptoms, has received 
treatment and has recently shown some improvement regarding 
decrease in nightmares and flashbacks, but in sum the PTSD is 
shown to warrant a 30 percent rating from September 30, 1996.  
The objective evidence at this time does not warrant greater 
than a 30 percent disability rating for PTSD, however.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, to the extent that the veteran 
claims entitlement to a rating in excess of the 30 percent 
rating granted herein the preponderance of the evidence is 
against the appellant's claim, and hence, the doctrine is not 
for further application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Entitlement to a 30 percent rating for PTSD is granted from 
September 30, 1996, subject to the applicable law and 
regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


